                Case 1:15-cv-04175-DLC Document 147 Filed 12/13/18 Page 1 of 1
                                                                                           Lance J. Kalik
                                                                                     Co-Managing Partner
                                                                                                     Direct:
                                                                                            t: 973.451.8447
                                                                                            f: 973.451.8667
                                                                                          lkalik@riker.com
                                                                                      Reply to: Morristown




December 13, 2018

VIA ECF

Honorable Denise L. Cote, U.S.D.J.
United States District Court for the Southern District of New York
500 Pearl Street, Room 1610
New York, N.Y. 10007

Re:     Employers Ins. Co. of Wausau v. Harleysville Preferred Ins. Co., et al.
        Docket No.: 1:15-cv-4175-DLC

Dear Judge Cote:
We represent defendant Harleysville Preferred Insurance Company (“Harleysville”) in the above-captioned
matter. We write to inform the Court that the parties have reached a settlement in principle of both the
underlying bodily injury action and this coverage dispute. We respectfully request that Your Honor hold in
abeyance Harleysville’s pending motion for summary judgment, which was fully submitted as of October 26,
2018, while the parties finalize the terms of the settlement. All parties consent.

Should Your Honor have any questions, please do not hesitate to contact the undersigned.

Respectfully submitted,

/s/ Lance J. Kalik

Lance J. Kalik (LK-4677)

cc:     All counsel of record (via ECF)
5008168v1
